DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 9/1/2020.  Claims 1-14 are pending in the case.  Claims 1 and 8 are independent claims.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Yu et al. (US 2021/0158078 A1, hereinafter Yu).

As to independent claim 1, Yu discloses a computer-implemented unbalanced sample classification method, comprising steps of:
obtaining unbalanced (“as shown in FIG. 2, an unbalanced sample data preprocessing method is provided,” paragraph 0040 lines 1-2) sample data of a to-be-classified object from a classification system (“At S202, a server receives a data acquisition request sent by a terminal, and acquires initial data according to the data acquisition request,” paragraph 0041 lines 1-3), wherein the unbalanced sample data comprises sample data (“K first sample points in the first-class sample sets are extracted,” paragraph 0039 lines 13-14) and characteristic data (“characteristics of K first sample points are analyzed,” paragraph 0039 lines 14-15);
calculating a sample contribution rate based on the sample data and the characteristic data (“The number of samples in each of the first-class sample sets is less than a data amount threshold, and the number of samples in each of the second-class sample sets is greater than the data amount threshold,” paragraph 0039 lines n);
filtering out a part of the sample data within a preset sample contribution threshold according to the sample contribution rate to determine as target sample data (“At S206, the server extracts K first sample points in the first-class sample sets,” paragraph 0049 lines 9-12); and
inputting the target sample data into a sample classification model to calculate a sample classification result through a classification algorithm, and providing the sample classification result to the classification system (“At S214, the server generates new data of the first-class sample sets according to the new data characteristic and the new data label, and adjusts the amount of new data according to the ratio to increase the number of first-class sample sets,” paragraph 0059 lines 1-5).

As to independent claim 8, Yu discloses an unbalanced sample classification apparatus, comprising:
a memory (figure 5 “non-transitory storage medium”); and
a processor (figure 5 “processor”);
one or more computer programs (figure 5 “computer readable instruction”) stored in the memory and executable on the processor;
wherein, the one or more computer programs comprise:
instructions for obtaining unbalanced (“as shown in FIG. 2, an unbalanced sample data preprocessing method is provided,” paragraph 0040 lines 1-2) sample data of a to-be-classified object from a classification system (“At S202, a server receives a data acquisition request sent by a terminal, and acquires initial data according to the data acquisition request,” paragraph 0041 lines 1-3), wherein the unbalanced sample data comprises sample data (“K first sample points in the first-class sample sets are extracted,” paragraph 0039 lines 13-14) and characteristic data (“characteristics of K first sample points are analyzed,” paragraph 0039 lines 14-15);
instructions for calculating a sample contribution rate based on the sample data and the characteristic data (“The number of samples in each of the first-class sample sets is less than a data amount threshold, and the number of samples in each of the second-class sample sets is greater than the data amount threshold,” paragraph 0039 lines n);
instructions for filtering out a part of the sample data within a preset sample contribution threshold according to the sample contribution rate to determine as target sample data (“At S206, the server extracts K first sample points in the first-class sample sets,” paragraph 0049 lines 9-12); and
instructions for inputting the target sample data into a sample classification model to calculate a sample classification result through a classification algorithm, and providing the sample classification result to the classification system (“At S214, the server generates new data of the first-class sample sets according to the new data characteristic and the new data label, and adjusts the amount of new data according to the ratio to increase the number of first-class sample sets,” paragraph 0059 lines 1-5).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Yu in view of Zhang et al. (US 2017/0132516 A1, hereinafter Zhang).

As to dependent claim 6, the rejection of claim 1 is incorporated.
Yu does not appear to expressly teach a method wherein after the step of inputting the target sample data into the sample classification model to calculate the sample classification result through the classification algorithm further comprises step of: training a to-be-trained model created based on the classification algorithm using historical unbalanced sample data.
Zhang teaches a method wherein after the step of inputting the target sample data into the sample classification model to calculate the sample classification result through the classification algorithm further comprises step of: training a to-be-trained model created based on the classification algorithm (“The data points in this final sample are randomly shuffled before feeding to the prediction module for training and testing purposes,” paragraph 0039 lines 5-7) using historical unbalanced sample data (“An adaptive sampling scheme is utilized, which helps generate sample data points from large scale data that is imbalanced,” paragraph 0004 lines 4-6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the classification model of Yu to comprise the training of Zhang.  One would have been motivated to make such a combination to prepare new models.

As to dependent claim 7, the rejection of claim 6 is incorporated.  Yu/Zhang further teaches a method wherein the step of training the to-be-trained model created based on the classification algorithm using historical unbalanced sample data comprises:
obtaining the sample data for establishing a correspondence between the historical unbalanced sample data and the sample classification result (“At S214, the server generates new data of the first-class sample sets according to the new data characteristic and the new data label, and adjusts the amount of new data according to the ratio to increase the number of first-class sample sets,” Yu paragraph 0059 lines 1-5); and
analyzing an influence of the characteristic data and the sample data on the sample classification results based on the characteristic data and the sample data in the historical unbalanced sample data (“At S214, the server generates new data of the first-class sample sets according to the new data characteristic and the new data label, and adjusts the amount of new data according to the ratio to increase the number of first-class sample sets,” Yu paragraph 0059 lines 1-5), and determining a model structure (“M represents the number of parameters to be estimated in the data (for example, the number of channels in attribution or number of predictors in the propensity model),” Zhang paragraph 0035 lines 4-7) and one or more model parameters of the sample classification model according to the influence (“parameters to be estimated in the data,” Zhang paragraph 0054 line 5).

As to dependent claim 13, the rejection of claim 8 is incorporated.
Yu does not appear to expressly teach an apparatus wherein the one or more computer programs further comprise: instructions for training a to-be-trained model created based on the classification algorithm using historical unbalanced sample data.
Zhang teaches an apparatus wherein the one or more computer programs further comprise: instructions for training a to-be-trained model created based on the classification algorithm (“The data points in this final sample are randomly shuffled before feeding to the prediction module for training and testing purposes,” paragraph 0039 lines 5-7) using historical unbalanced sample data (“An adaptive sampling scheme is utilized, which helps generate sample data points from large scale data that is imbalanced,” paragraph 0004 lines 4-6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the classification model of Yu to comprise the training of Zhang.  One would have been motivated to make such a combination to prepare new models.

As to dependent claim 14, the rejection of claim 13 is incorporated.  Yu/Zhang further teaches an apparatus wherein the instructions for training the to-be-trained model created based on the classification algorithm using historical unbalanced sample data comprise:
instructions for obtaining the sample data for establishing a correspondence between the historical unbalanced sample data and the sample classification result (“At S214, the server generates new data of the first-class sample sets according to the new data characteristic and the new data label, and adjusts the amount of new data according to the ratio to increase the number of first-class sample sets,” Yu paragraph 0059 lines 1-5); and
instructions for analyzing an influence of the characteristic data and the sample data on the sample classification results based on the characteristic data and the sample data in the historical unbalanced sample data (“At S214, the server generates new data of the first-class sample sets according to the new data characteristic and the new data label, and adjusts the amount of new data according to the ratio to increase the number of first-class sample sets,” Yu paragraph 0059 lines 1-5), and determining a model structure (“M represents the number of parameters to be estimated in the data (for example, the number of channels in attribution or number of predictors in the propensity model),” Zhang paragraph 0035 lines 4-7) and one or more model parameters of the sample classification model according to the influence (“parameters to be estimated in the data,” Zhang paragraph 0054 line 5).

Allowable Subject Matter
Claims 2-5 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: The claims require calculating the characteristic value contribution rate based on the sample data ai and the characteristic data bj, wherein the characteristic value contribution rate of the value corresponding to the characteristic j in the i-th sample aij with respect to a classification of the samples in the unbalanced sample data ck = max(Nck/Njk, (1-N) / Njk), where k = 1, 2, …, and T, N is the total number of the samples, I = 1, 2, …, and N, Nck is the number of the samples with the same values with the characteristic j in the i-th sample aij in the characteristic data bj within the classification ck, and Njk is the total number of the samples with the same value with the characteristic j in the i-th sample aij in the characteristic data bj.  The combination of these features in combination with the rest of the limitations cannot be found in the prior art and no rationale exists to modify prior art in such a manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Brownlee, “Tour of Data Sampling Methods for Imbalanced Classification,” 24 January 2020, https://machinelearningmastery.com/data-sampling-methods-for-imbalanced-classification/ disclosing classification of imbalanced data
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145